IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 1261-03


LARRY DON SESSUMS, SR., Appellant
 v.

THE STATE OF TEXAS





ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
           FROM THE SIXTH COURT OF APPEALS

FANNIN COUNTY            



Per Curiam.


 O P I N I O N


	In one indictment, Appellant was charged with aggravated sexual assault and indecency
with a child.   A jury found Appellant guilty of both offenses and assessed punishment at
confinement for forty years for aggravated sexual assault and twenty years for indecency with
a child.  Appellant filed a notice of appeal.  In his appellate brief, Appellant raised some
evidentiary issues, the effectiveness of his counsel, and the legal sufficiency of the aggravated
sexual assault conviction.  


 SESSUMS   -2-
	The Court of Appeals found that the evidence was legally insufficient to support the 
aggravated sexual assault conviction.  Sessums v. State, No. 06-02-00149-CR (Tex. App- 
Texarkana, delivered June 27, 2003).   The Court of Appeals determined that it did not need to
address Appellant's remaining issues because Appellant did not make any specific arguments
concerning the conviction for indecency with a child.  Appellant filed a petition for
discretionary review alleging that the Court of Appeals erred in refusing to address the
remaining issues as they pertain to the conviction for indecency with a child.
	The cause number, which applies to both convictions, is shown on the appellate brief. 
Although the brief does not specifically mention the indecency with a child conviction, the
remaining issues apply equally to both convictions because the offenses were tried in the same
trial and had the same cause number.  Further, Appellant stated in oral argument that he was
appealing both convictions.  Id. Slip op. at 7.  As required by Rule 38.9 of the Rules of
Appellate Procedure, briefs must be construed liberally.  Therefore, we conclude that the 
Court of Appeals should have addressed the remaining issues with regard to the indecency with
a child conviction.  Tex.R.App.P. 38.9.
	Therefore, we grant Appellant's petition for discretionary review, vacate the judgment
of the Court of Appeals, and remand the case to that court for consideration of Appellant's
remaining issues.  Tex.R.App.P. 47.1.
Date Delivered: November 26, 2003
Do Not Publish